Citation Nr: 9925551	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling

2.  Entitlement to an increased (compensable) evaluation for 
residuals of multiple fragment wounds.

3.  Entitlement to service connection for a growth on the 
neck.

4.  Entitlement to service connection for residuals of trauma 
to the internal organs and stomach.

5.  Entitlement to service connection for a low back 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) October 1996 rating decision which denied an 
increased rating for PTSD, rated 30 percent disabling, and a 
compensable evaluation for residuals of multiple fragment 
wounds; it also denied service connection for a growth on the 
neck, residuals of trauma to the internal organs and stomach, 
and a low back disability, and denied a request to reopen a 
claim of service connection for bilateral hearing loss.

By August 1998 rating decision, the RO reopened and denied 
the veteran's claim for service connection for tinnitus.  The 
veteran was notified of the RO decision by letter in 
September 1998.  The Board observes that a Notice of 
Disagreement as to this issue has not filed; thus, the issue 
is not before the Board at this time.



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not shown to be 
productive of considerable impairment of social and 
industrial adaptability.

2.  His service-connected PTSD is not shown to be productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks, occurring more than once a week; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking.

3.  The residuals of the veteran's service-connected multiple 
fragment wounds are productive of pain and tenderness.

4.  The medical evidence of record does not show that the 
growth (a benign lipoma) on the veteran's neck had its onset 
during his period of service.

5.  No competent medical evidence has been presented which 
links any claimed residuals of in-service trauma to the 
veteran's internal organs and stomach.

6.  No competent medical evidence has been presented to 
establish a link or nexus between a low back disability and 
the veteran's service nor was arthritis of the lumbar spine 
evident within the year following his separation from 
service.

7.  The RO denied the veteran's claim of service connection 
for bilateral hearing loss in June 1984; he was notified of 
the denial by letter in June 1984 and did not file a timely 
appeal; additional evidence submitted since the June 1984 
rating decision bears directly on the issue of whether his 
bilateral hearing loss is of service origin, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  No competent medical evidence has been presented which 
establishes that the veteran currently has a right ear 
hearing disability.

9.  His left ear hearing loss had it onset during his period 
of active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991& Supp. 1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.41, 4.42, 
4.132, Diagnostic Code 9411 (1996); 4.130 (1998).

2.  The criteria for a maximum evaluation of 10 percent for 
residuals of multiple fragment wounds have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.41, 4.42, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).

3.  The benign growth on the veteran's neck was not incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

4.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for residuals of trauma to 
the internal organs and stomach.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  Evidence received since the RO denied service connection 
for bilateral hearing loss in June 1984 is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).

7.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for right ear hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991).

8.  Resolving the benefit of the doubt in the veteran's 
favor, his left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations for PTSD and Residuals of Multiple 
Fragment Wounds

The Board finds that the veteran's claims for increased 
evaluations for his service-connected PTSD and the residuals 
of his multiple fragment wounds are well grounded pursuant to 
38 U.S.C.A. § 5107(a), in that they are plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his PTSD and the residuals of his multiple 
fragment wounds (within the competence of a lay party to 
report) are sufficient to conclude that his claims are well 
grounded.  The Board finds that the facts relevant to these 
issues have been properly developed and that the statutory 
obligation of the VA duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998) (previously codified at 
38 C.F.R. § 4.132, Code 9411 (1996)).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board will 
evaluate the veteran's PTSD under both the old and new rating 
criteria to determine which version is the most favorable to 
the veteran.

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the current Diagnostic Code 9411, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

On VA psychiatric examination in August 1996, the veteran 
reported that he experienced nightmares and other sleeping 
difficulties.  He also reported that he had been depressed 
and that he had had suicidal ideation.  He indicated that had 
not worked in a year because his legs, wrist, back and 
pinched nerves had bothered him.  On mental status 
examination, the veteran's affect was blunted and his mood 
was mild.  His memory and judgment were fair.  The impression 
was mild PTSD.  It was noted that his incapacity to work was 
mild and that his incapacity to socialize was moderate.

At his April 1997 hearing, the veteran testified that he had 
nightmares and flashbacks about his Vietnam experiences.  He 
described an incident in which he almost choked his wife to 
death when she tried to wake him from one of his nightmares.  
He reported that he was employed as a driver with a recycling 
company, and indicated that he was a loner with an unstable 
temper.  He reported that he did not take any medication for 
his PTSD.

On VA psychiatric examination in September 1997, the veteran 
reported that he had resigned from a job in a grocery store 
because he could not stand, bend or lift.  He indicated that 
he experienced sleeping difficulties and that he avoided 
people.  He reported that he was depressed and that he did 
not have any friends.  He indicated that he had had suicidal 
ideation, but had never attempted to take his life.  He 
reported that he had nightmares and flashbacks about his 
Vietnam experiences.  Mental status examination revealed that 
the veteran was neatly dressed and well oriented.  His 
speech, mood and affect were all normal.  His insight was 
fair.  The examiner commented that the veteran's memory had 
improved.  It was also noted that his judgment probably made 
him competent.  The impression was chronic, moderate PTSD.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned, described as moderate by the examiner.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 30 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The evidence of record does not show that the 
veteran's PTSD is productive of a considerable impairment of 
social and industrial adaptability.  Specifically, he was 
diagnosed as having a mild PTSD at the time of his August 
1996 VA psychiatric examination.  In addition, the most 
recent VA psychiatric examination report shows that he was 
diagnosed as having a chronic, moderate PTSD.  Moreover, 
while this report shows that he was unemployed at that time, 
it also shows that he had resigned from his job because of an 
inability to stand, bend or lift, rather than due to his 
PTSD.  The Board is cognizant of the veteran's testimony 
regarding how his PTSD is productive of nightmares and 
flashbacks.  However, it is observed that he also testified 
that he did not take medication for his PTSD.  While the 
Board does not minimize the difficulty that he has 
encountered as a result of his service-connected PTSD, the 
evidence of record does not establish that it is productive 
of considerable impairment of social and industrial 
adaptability.  Thus, a rating in excess of 30 percent for 
PTSD is not warranted under the old schedular criteria.

The Board notes that a rating in excess of 30 percent is also 
unwarranted for the veteran's PTSD under the new, revised 
rating criteria.  In particular, as reported above, the 
medical evidence shows that he resigned from his job as he 
was unable to lift, bend or stand, rather than as a result of 
the severity of his PTSD.  Moreover, at the time of the 
September 1996 VA psychiatric examination, the examiner 
described the veteran's incapacity to work as mild and his 
incapacity to socialize as moderate.  Thus, it does not 
appear that his PTSD is specifically productive of 
occupational and social impairment with reduced reliability 
and productivity.

Turning to the veteran's PTSD symptoms, the medical evidence 
of record does demonstrate that he has mood disturbances and 
difficulties establishing and maintaining effective work and 
social relationships.  However, the medical evidence does not 
demonstrate that his PTSD is productive of circumstantial, 
circumlocutory or stereotyped speech, panic attacks which 
occur more than once a week, difficulty understanding complex 
commands, impaired judgment or impaired abstract thinking.  
Thus, his PTSD symptoms are not so severe as to warrant an 
evaluation in excess of 30 percent under the revised rating 
criteria either.

Residuals of Multiple Fragment Wounds

The residuals of the veteran's multiple fragment wounds are 
rated under Diagnostic Code 7805 which allows scars to be 
rated depending on the nature of any limitation of function 
of the part affected.  38 C.F.R. § 4.118.  The residuals of 
his multiple fragment wounds may also be rated under 
Diagnostic Codes 7803 and 7804, depending on the symptoms 
found to be present.

Diagnostic Code 7803 provides for a 10 percent evaluation if 
the rated scar is superficial, poorly nourished, with 
repeated ulceration.  This is the highest schedular rating 
permitted under this diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides for a maximum 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118.

VA outpatient treatment records, dated from April 1996 to 
June 1998, show that the veteran complained of pain and 
numbness in his arms and legs in June 1998.

On VA medical examination in August 1996, the veteran 
reported that he experienced a loss of sensation in both of 
his thighs.  He also reported that he experienced pain in his 
wrists and difficulty holding objects.  Examination revealed 
that he had a 4 inch scar on his left thigh and an 8 inch 
scar on right leg.  He also had a 4 inch scar on his right 
wrist and a 2 inch scar on his left wrist.  His wrist had a 
full range of motion and a good grip.  There was no loss of 
sensation.  The pertinent impressions were history of 
shrapnel wounds to both wrists, both legs and right buttock; 
no physical findings of the wrist and wrist pain related to a 
grenade injury.

At his April 1997 hearing, the veteran testified that the 
shell fragments throughout his body produced pain, and the 
fragment wound scars adhered under his skin.

On the basis of the forgoing, the Board believes that a 10 
percent evaluation is warranted for the residuals of the 
veteran's multiple fragment wounds under Diagnostic Code 
7804.  Under this code, a 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  This is demonstrated by the 
evidence of record.  In particular, the August 1996 VA 
examination report shows that the examiner found that the 
veteran's wrist pain was related to a grenade injury.  
Moreover, the veteran testified that the shell fragments 
throughout his body were productive of pain.  The Board finds 
his testimony credible, and that the residuals of his 
multiple fragment wounds are productive of pain and 
tenderness.  Thus, a 10 percent evaluation is warranted under 
Diagnostic Code 7804.  A rating in excess of 10 percent is 
not contemplated under Code 7804, as 10 percent is the 
maximum evaluation available under such code.

The Board observes that a compensable evaluation is not 
warranted under Diagnostic Code 7803, as there is no evidence 
that the scarring associated with the residuals of the 
veteran's multiple fragment wounds is poorly nourished and 
productive of repeated ulceration.  It is also apparent that 
an evaluation in excess of 10 percent is not warranted under 
Code 7805, as the August 1996 VA medical examination report 
and testimony dos not demonstrate that his scarring is 
productive of any limitation of motion.

Additional Matters

The Board has also considered rating the veteran's PTSD and 
residuals of multiple fragment wounds on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1998).  This permits 
adjusting a rating in an exceptional or unusual case where 
application of the schedular criteria are impractical.  In 
this case, however, the evidence does not show that the 
veteran has recently been hospitalized frequently for PTSD or 
the residuals of his multiple fragment wounds.  In addition, 
the Board is aware that the veteran reported that he was 
unemployed at the time of his August 1996 and September 1997 
VA psychiatric examinations; yet, he testified that he was 
employed as a driver with a recycling company at the time of 
his April 1997 hearing.  As noted earlier, he reported that 
he resigned from his job because of his inability to lift, 
bend or stand at the time of the September 1997 VA 
examination.  Thus, it does not appear that his service-
connected disabilities have caused marked interference with 
employment; rather, any loss in earning capacity appears to 
be temporary or fluctuating, and seems to be mostly due to 
problems due to nonservice-connected disabilities.  The 
record makes it abundantly clear that the veteran's overall 
service-connected disability picture does not rise to a level 
warranting an extraschedular rating in this case.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluations than those set forth above.


II.  Service Connection for a Growth on the Neck, Residuals 
of Trauma to the Internal Organs and Stomach, and a Low Back 
Disability

Before reaching the merits of the veteran's claims, the 
threshold question to be resolved is whether he has presented 
evidence that his claims of service connection are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 78.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where a malignant tumor or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

It is the policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt is resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Growth on the Neck

The veteran's claim for service connection for a growth on 
the neck is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
as it is plausible under the circumstances of this case.  
Murphy, 1 Vet. App. at 78.  In particular, the record 
includes a September 1997 VA examination report which shows 
an impression of probable benign lipoma due to substance in 
the field.

A review of the veteran's service medical records shows that 
a clinical evaluation of his head, neck, scalp and skin 
revealed normal findings at the time of his October 1967 
service entrance examination.  His July and August 1969 
service separation examinations also show that clinical 
evaluations of his head, neck, scalp and skin revealed no 
abnormal findings.

VA outpatient treatment records, dated from December 1981 to 
June 1998, indicate that the veteran was seen with complaints 
of neck pain in June 1998.

On VA medical examination in March 1984, the veteran's range 
of cervical spine motion was normal.  On VA neurological 
examination in March 1984, the veteran's neck was described 
as supple by the examiner.

At the April 1997 hearing, the veteran testified that he had 
a growth on the back of his neck.  He testified that his 
mother first noticed the growth sometime in the 1970s.  He 
asserted that the growth on his neck was due to his exposure 
to an in-service explosion.  He reported that he had not 
noticed the growth during service.

On VA medical examination in September 1997, the veteran 
reported that the growth on his neck was due to an inservice 
explosion, and he reported that the growth produced pain and 
tightness.  The examiner reported that the veteran's 
assertions were more subjective than objective.  Examination 
revealed a soft, freely moveable growth over the occipital 
area of his scalp, measuring 3 to 5 centimeters.  The 
impression was probable benign lipoma due to substance in the 
field.

On the basis of the foregoing, the preponderance of the 
medical evidence is against the veteran's claim for service 
connection for a growth on the neck.  As noted above, to 
establish service connection the evidence must show that the 
growth on his neck was incurred in service or that a 
malignant tumor became manifest to a compensable degree 
within the one year following his service separation.  In 
this case, his service medical records are bereft of any 
report or clinical finding of a growth on his neck.  In 
addition, while the VA outpatient treatment records show he 
was seen with complaints of neck pain in June 1998, they are 
negative for any report or finding of a growth on his neck.  
Although the most recent VA examination report contains an 
impression of probable benign lipoma due to substance in the 
field, the examiner specifically commented that the veteran's 
assertions about the etiology of his growth were more 
subjective than objective.  As such the examiner's impression 
appears to simply reflect the veteran's own recitation of his 
complaints, rather than amount to a medical determination.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Thus, the preponderance of the 
medical evidence does not establish that the current growth 
on the veteran's neck is of service origin.  Therefore, 
service connection for a growth on the neck must be denied.

Residuals of Trauma to the Internal Organs and Stomach

The veteran's service medical records show that a clinical 
evaluation of his abdomen and viscera revealed normal 
findings at the time of his October 1967 service entrance 
examination.  In July 1969, he reported that he had 
experienced pain and swelling in his right inguinal area for 
the previous two days.  An examination revealed tenderness 
and swelling in his lower right quadrant.  It was noted that 
he had a painful ulcer at the frenulum.  The impression was 
probable chancroid.  The July and August 1969 service 
separation examinations show that clinical evaluation of the 
abdomen and viscera revealed normal findings.

VA hospital and outpatient records, dated in April 1996, show 
that the veteran underwent an open cholecystectomy and 
abdominal ultrasound.  On admission, he reported that he had 
pain in his right upper quadrant for the previous two weeks.  
The veteran tolerated the procedures well and there were no 
postoperative complications.  The diagnosis at discharge was 
acute cholecystitis.

At the April 1997 hearing, the veteran testified that he 
never had any stomach problem prior to service.  He also 
testified that he had stomach problems during his employment 
at a market where his duties required him to move displays.  
He reported that he had stomach problems ever since his in-
service exposure to an explosion.

On review of the record, the Board is of the opinion that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for residuals of trauma to the internal 
organs and stomach.  The service medical records show that he 
was treated for an ulcer and probable chancroid in July 1969; 
however, it is observed that the records do not show that he 
was ever found to have any chronic internal organ and stomach 
disability, and the clinical evaluation of his abdomen and 
viscera revealed normal findings at the time of his July and 
August 1969 service separation examination.  In addition, 
while VA hospital and outpatient records show that he 
underwent open cholecystectomy and abdominal ultrasound for 
acute cholecystitis in April 1996, these procedures occurred 
more than two decades after his separation from service.  
Such records do not demonstrate any causal link or nexus 
between acute cholecystitis and his period of service.  As 
such, there is no competent medical evidence to link any 
claimed residuals of trauma to the internal organs and 
stomach to the veteran's period of service.  His claim for 
service connection for residuals of trauma to the internal 
organs and stomach cannot be viewed as well grounded under 
the circumstances.  Caluza, 7 Vet. App. at 506.

Low Back Disability

The veteran's service medical records show that a clinical 
evaluation of his spine and lower extremities revealed normal 
findings at the time of his October 1967 service entrance 
examination.  His July and August 1969 service separation 
examinations also show that clinical evaluation of his spine 
and lower extremities revealed normal findings.

VA outpatient treatment records, dated from December 1981 to 
June 1998, show that, in May 1998, the veteran reported he 
experienced low back pain for the previous 10 years.  
Examination of his lumbar region revealed tenderness and a 
loss of motion.  The diagnostic impression was low back pain.  
In June 1998, he was seen with low back complaints and the 
pertinent impression was chronic low back pain, probable 
strain.

On VA medical examination in March 1984, the veteran's 
lumbosacral spine was tender to palpation at L2-L4.  X-ray 
study of his lumbosacral spine revealed slight degenerative 
changes as L4-L5 and L5-S1.  It was noted that some foreign 
bodies were present, and that they might be pieces of 
shrapnel.

On VA medical examination in August 1996, the veteran 
reported he had incurred a hand grenade wound during service 
in Vietnam in 1968.  He also reported that he experienced low 
back pain.  X-ray examination of his lumbar spine revealed 
normal findings.  The pertinent impression was that there was 
some limitation of motion of the lumbar spine.  The examiner 
reported that the lumbar spine problems were probably 
unrelated to a grenade injury.

At the April 1997 hearing, the veteran testified that that 
his back disability resulted from an in-service explosion.  
He stated that he had no back problem prior to service, but 
that he first experienced back pain shortly after the in-
service explosion.  He indicated that he was then 
hospitalized and placed on light duty, that he continued to 
have back pain, and had suffered no back trauma after 
service.

A private X-ray examination report, dated in December 1997, 
shows that Schmorl's nodes were present in the veteran's 
lumbar spine at L5.

After careful scrutiny of the record, the Board concludes 
that the veteran has not presented evidence of a well-
grounded claim for service connection for a low back 
disability.  His service medical records negative for any 
report or clinical finding of low back disability.  In 
addition, while the VA outpatient treatment records show that 
he had low back pain in 1998, such diagnosis was rendered 
more than two decades after his service separation.  
Moreover, these records do not demonstrate that his low back 
disability is of service origin; rather, they show that he 
reported that he experienced back pain for the previous 10 
years.  Furthermore, although the most recent VA examination 
report shows that he was diagnosed as having some limitation 
of lumbar motion, it also reveals the examiner's specific 
comment that the veteran's lumbar spine problems were 
probably unrelated to a grenade injury.  As such, the medical 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's low back disability and service, 
and arthritis of the lumbar spine was not shown as evident to 
a compensable degree within the one year presumptive period.  
Therefore, his claim of service connection for a low back 
disability  is not well grounded.  Caluza, 7 Vet. App. at 
506.

Additional Matters

The Board has carefully considered the veteran's contentions 
regarding the etiology of the growth on his neck, the 
residuals of the trauma to his internal organs and stomach, 
and his back disability.  However, as a layman, he is not 
qualified to render such opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching its decisions, the Board has considered the 
matter of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49, 53-56.  Such is decidedly not the case where, as 
reported earlier, the preponderance of the medical evidence 
does not show that the growth on the veteran's neck is 
related to his period of service or the one year presumptive 
period; there is no competent medical evidence of record 
which causally links the residuals of trauma to his internal 
organs and stomach to his period of service; and there is no 
competent medical evidence which causally links his back 
disability to his period of service or one year presumptive 
period.


III.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Bilateral Hearing 
Loss.

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  Where new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In June 1984, the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  In denying service 
connection, the RO indicated that the veteran's service 
medical records were negative for any report or finding of a 
bilateral hearing loss.  It further noted that there was no 
evidence which demonstrated that the veteran incurred a head 
injury which resulted in a bilateral hearing loss.

The relevant evidence which was of record at the time of the 
June 1984 rating decision will be briefly summarized as 
follows:

The veteran's DD Form 214 reflects that he served as a 
machine gunner during service.

The service medical records disclose that, at the time of his 
October 1967 service entrance medical examination, auditory 
thresholds (originally in ASA units and properly converted to 
ISO or ANSI units) at 500, 1,000, 2,000 and 4,000 Hertz were 
10, 0, 5 and 0, respectively, in the right ear and 10, 5, 5 
and 0 respectively, in the left ear.  In an accompanying 
Report of Medical History, the veteran indicated he had no 
hearing loss.  His August 1969 service separation examination 
shows 15/15 hearing, bilaterally, on both whispered and 
spoken voice testing.

On VA neurological examination in March 1984, the veteran 
reported that his exposure to an in-service explosion caused 
a loss of hearing in his left ear.

Relevant evidence added to the record since the RO's June 
1984 rating decision is as follows:

VA outpatient treatment records, dated from January 1984 to 
June 1998, show that the veteran was afforded an audiological 
evaluation in April 1984.  At that time, his auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
5, 5, 0, -10 and 5, respectively, in the right ear, and 20, 
25, 15, 15 and 25 respectively, in the left ear.  Speech 
discrimination was 92, bilaterally.  The impression was 
hearing sensitivity in the right ear within normal limits, 
and a mild to severe left ear  hearing loss.

The remainder of the VA outpatient treatment records show 
that, in October 1997, the veteran reported that he had been 
subjected to a grenade blast in the 1960s.  He was assessed 
as having sensorineural hearing loss of the left ear due to 
noise exposure.

At the April 1997 hearing, the veteran testified that he had 
a bilateral hearing loss as the result of an in-service 
explosion and normal hearing prior to service.

On VA audiological evaluation in September 1997, the 
veteran's auditory thresholds at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 10, 5, 5, 5 and 5, respectively, in the 
right ear, and 50, 40, 30, 35 and 60, respectively, in the 
left ear.  Speech discrimination was 100 percent correct in 
the right ear, and 68 percent correct in the left ear.  It 
was noted that the hearing in the right ear was within normal 
limits, and that he had a moderate to severe sensorineural 
hearing loss of the left ear.  The diagnosis was probable 
noised-induced, sensorineural hearing loss.

Based on the foregoing, it is apparent that the veteran has 
presented new and material evidence to warrant reopening of 
his claim fo service connection for bilateral hearing loss.  
As reported earlier, the RO denied the claim in June 1984 as 
there was no evidence that he incurred a head injury 
resulting in bilateral hearing loss.  However, evidence 
received since June 1984 includes VA audiological evaluation 
reports which show that that he had a bilateral hearing 
disability for VA compensation purposes pursuant to 38 C.F.R. 
§ 3.385.  In particular, the June 1984 VA audiological 
evaluation report shows that his speech discrimination scores 
were less than 94 percent, bilaterally.  Moreover, the 
September 1997 VA audiological evaluation report show that 
the threshold levels for the veteran's left ear were all 
greater than 26, and the speech discrimination score for the 
left ear was less than 94 percent.  As such, the VA 
audiological evaluation reports undermine the basis for the 
1984 denial, namely that there is no evidence that the 
veteran has a bilateral hearing loss.  Thus, the evidence 
received since the RO June 1984 rating decision is new and 
material, and it must be considered in order to fairly decide 
the merits of the claim.  Thus, the veteran's claim of 
service connection for bilateral hearing loss is reopened, 
and a de novo review of the entire evidence of record is 
warranted.

Since the RO declined to reopen the veteran's claim of 
service connection for bilateral hearing loss, the RO has not 
adjudicated the issue on a de novo basis.  The Board finds 
that in considering the merits of this claim, the veteran has 
not been prejudiced with respect to being afforded the full 
benefits of procedural due process.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  In this regard, the veteran 
has been provided the pertinent law and regulations governing 
this claim.  Additionally, he and his representative have 
consistently argued the merits of this claim.  Thus, he had 
notice of the merits adjudication not considered by the RO 
and his interests are not prejudiced by the Board's 
adjudication of this claim on the merits.  Curry v. Brown, 7 
Vet. App. 59, 66-67 (1994).

Right Ear

The veteran has not presented evidence of a well-grounded 
claim of service connection for right ear hearing loss.  The 
service medical records are devoid of any symptom or clinical 
finding of right ear hearing loss.  Yet, the June 1984 VA 
audiological evaluation report shows that the speech 
discrimination score in his right ear was 92 percent, showing 
a hearing disability pursuant to 38 C.F.R. § 3.385.  However, 
it is observed that this report does not demonstrate that his 
right ear hearing disability was of service origin or became 
manifest to a compensable degree within the one year 
following his service separation.  Of greater significance is 
the fact that most recent VA audiological evaluation report 
does not show that that the veteran currently has a right ear 
hearing disability pursuant to 38 C.F.R. § 3.385.  Thus, the 
medical evidence of record does not demonstrate that he 
currently has a right ear hearing disability.  In the absence 
of a current disability, the veteran has not met the first 
prong of the Caluza test.  Thus, his claim of service 
connection for right ear hearing loss is not well grounded.  
Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the etiology of his claimed right ear hearing loss, but as he 
is a layman, he is not qualified to render such an opinion as 
to a medical diagnosis, etiology or causation.  Espiritu, 2 
Vet. App. at 492.

The Board has considered the matter of resolution of the 
benefit of the doubt; however, as reported earlier, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49, 53-56.  In this case it is clear that the 
evidence is not evenly balanced, as the medical evidence of 
record does not demonstrate that the veteran currently has a 
right ear hearing disability.

Left Ear

Initially, the Board finds that the veteran's claim for 
service connection for left ear hearing loss is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible under 
the circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that he has a left ear 
hearing loss which was incurred as a result of noise exposure 
sustained during his period of service.  His claim is well 
grounded as the September 1997 VA examination report shows 
that he currently has a noise-induced left ear hearing 
disability, and his DD Form 214 shows that his military 
occupational specialty was machine gunner.

The Board is of the opinion that service connection is 
warranted for the veteran's left ear hearing loss as the 
evidence for and against this claim is in relative equipoise.  
Specifically, the Board is cognizant of the fact that the 
veteran's service medical records do not show that he 
incurred a left ear hearing loss in service, and that he did 
not file this claim until many years after his separation 
from service.  However, his service record reflects that he 
was a machine gunner during his period of service.  Also, VA 
audiological evaluations demonstrate that he has had a left 
ear hearing disability for VA compensation purposes pursuant 
to 38 C.F.R. § 3.385 since 1984.  Moreover, the most recent 
VA audiological evaluation report shows that his left ear 
sensorineural hearing loss is probably noise induced.  
Likewise, an October 1997 VA outpatient record shows that his 
left ear sensorineural hearing loss is due to noise exposure.  
Furthermore, it appears that the veteran's civilian 
employment since 1967 has been consistent with a lack of on-
the-job noise exposure, especially in light of the his 
current unemployed status.  As such, the Board is unable to 
conclude that that the preponderance of the evidence is 
against the instant claim.  Accordingly, it appears that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  With 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for left ear hearing loss.  Gilbert, 
1 Vet. App. at 49, 53-56.



ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An increased rating for residuals of multiple fragment wounds 
is granted to 10 percent, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for a growth on the neck is denied.

Service connection for residuals of trauma to the internal 
organs and stomach is denied.

Service connection for a low back disability is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


